Citation Nr: 1722042	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-06 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Shannon, Associate Counsel



INTRODUCTION

The Veteran served during the Vietnam Era on active duty in the Army between February 1966 and January 1968.  He is the recipient of the Combat Infantryman Badge and the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied the Veteran's service-connection claim for a bilateral hearing loss disability.  The Veteran disagreed and perfected this appeal.


FINDING OF FACT

The evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to noise exposure during military service, nor does the evidence demonstrate post-service onset within one year following the Veteran's discharge from service.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred during service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  The record reflects that the Veteran was provided all required notice in the letter sent in November 2009, prior to the March 2010 initial adjudication of the claim decided herein.  

Further, the record reflects that all necessary assistance has been provided to the Veteran.  In this regard, VA has obtained the Veteran's service treatment records (STRs), post-service VA treatment records, and a statement from the Veteran, received February 25, 2011.  Further, VA has afforded the Veteran the opportunity to undergo a VA audiological examination twice during the pendency of the appeal.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  38 C.F.R. § 3.159 (2016).

II. 	Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  When audiometric test results at a Veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  The threshold for normal hearing is 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests an organic disease of the nervous system, such as sensorineural hearing loss, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Section 1154(b) provides that, if a Veteran engaged in combat with the enemy in service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in such combat will be accepted as sufficient proof of service connection, if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation.  VA shall resolve every reasonable doubt in this regard in favor of the Veteran; however, service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2014); see also 38 C.F.R. § 3.304(d) (2016).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2) (2016).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

III.	Analysis

In March 2010, and August 2012, the Veteran had VA audiological examinations and the results of the each exam indicated the Veteran has hearing loss as defined by VA.  38 C.F.R. § 3.385 (2016).

The Veteran filed a claim for entitlement to service connection for bilateral hearing loss in April 2009, at which time he reported his belief that he had current hearing loss due to in-service noise exposure.  In his October 2009 Statement in Support of Claim the Veteran stated his hearing loss was due to "incoming and outgoing artillery rounds in combat."  The Veteran's DD 215 indicates he was awarded the Combat Infantryman Badge and the Purple Heart.  The Veteran's lay statement about his exposure to gunfire is consistent with his combat service.  There is no evidence to the contrary.  Therefore, the Veteran's lay statements are sufficient alone to establish in-service exposure to loud combat noise.  See 38 U.S.C.A. § 1154 (b) (West 2014).

Turning to relationship or nexus, the Veteran had an audiological examination at separation in 1968, at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:

Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

The Board notes that the print on the Veteran's 1968 audiological exam upon separation is difficult to read at best.  However, after applying this conversion in a light most favorable to the Veteran, the audiometric test results continue to indicate normal hearing upon the Veteran's separation from service.  The Veteran's in-service records are also silent as to any complaints regarding hearing loss.  The Veteran has not alleged, and the evidence does not support, that hearing loss had its onset in service or that he has had continuity of hearing loss since that time.  Nor is there any evidence that hearing loss was manifested to a compensable degree within one year of service.  The Veteran's medical records first reflect complaints and symptoms of hearing loss in 2010. 

The March 2010 VA examiner opined that the Veteran's hearing loss "is not caused by military noise exposure."  The rationale for the opinion given by the VA examiner is "the literature does not support delayed onset hearing loss from noise exposure."  The August 2012 VA examiner opined that the Veteran's hearing loss "is not at least as likely as not caused by or a result of an event in military service."  The rationale provided by the examiner for the opinion is "the Veteran had normal audiograms during service" and "the literature does not support delayed onset of hearing loss after noise exposure."  The Board finds both examiners competent to provide the opinions herein and finds each opinion credible.  Each opinion will be afforded significant probative weight as they are predicated on a substantial review of the record, review of medical literature and consideration of the Veteran's military service.

The Veteran's representative has argued that opinions predicated on a lack of documented complaint or diagnosis of hearing loss during service should carry no weight, as service-connection may be granted for a disability diagnosed after service if the evidence demonstrates in-service incurrence under 38 C.F.R. § 3.303(d).  In this case however, the VA examiners identified the Veteran's normal in-service examinations, but crucially explained the clinical significance of those findings, noting that the medical literature does not support a conclusion that hearing loss due to noise exposure has delayed onset.  To the extent the Veteran's representative argues that there are other studies located on the Internet that suggest the opposite conclusion (supportive of a delayed onset theory of noise-induced hearing loss), neither the Veteran nor his representative has submitted copies of any such studies or reports as evidence to be considered.  While the VA examiners did not specifically identify those reports relied upon in formulating their own conclusions, they are presumed to have the competency to conduct the research required, and to present their findings accurately upon completing that research.  Indeed, the Veteran has had ample opportunity to furnish medical evidence in support of his service-connection claim for hearing loss, and against the conclusions of the examiners above, but he has not done so.

The Board notes the Veteran has stated that his current bilateral hearing loss is related to service.  However, this statement is not competent, as to provide such an opinion requires audiological training and expertise.  As noted, the Veteran has not alleged his hearing loss began in or has been persistent since service, nor does the evidence demonstrate a continuity of symptoms since service.  Based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral hearing loss disability.  

In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, supra.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


